Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
	IDS submitted 2/11/21 have been considered.
Terminal Disclaimer
The terminal disclaimer filed on 2/11/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/009,660 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820.  The examiner can normally be reached on Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        3/15/21